Exhibit 10.1

 



MICROPHASE CORPORATION

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into as of November 30,
2016 (the “Effective Date”) by and between Microphase Corporation, a Connecticut
corporation (the “Company”), and Ronald Durando, an individual (“Employee” and
together with the Company, the “Parties” and each, a “Party”).

 

WHEREAS, Employee is employed by the Company as its Strategic Advisor pursuant
to the terms of that certain Employment Agreement by and between the Company and
Employee, dated February 12, 2015 (the “Employment Agreement”);

 

WHEREAS, the Parties wish to amicably terminate their employment relationship,
including any and all positions Employee may hold with the Company, and wish to
settle all disputes, if any, among them.

 

 

NOW THEREFORE, THE PARTIES, IN CONSIDERATION OF THE MUTUAL COVENANTS AND
AGREEMENTS SET FORTH HEREINAFTER, AND FOR OTHER GOOD AND VALUABLE CONSIDERATION,
THE RECEIPT AND SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES,
INTENDING TO BE LEGALLY BOUND, HEREBY AGREE AS FOLLOWS:

 

1.                  Employee’s Separation.

 

a.                      Employee will be deemed to have resigned his position as
Strategic Advisor to the Company effective as of the Effective Date and, as of
the Effective Date, Employee shall no longer be an officer, employee, or member
of the board of directors of any subsidiary or affiliated entity of the Company.

 

b.                     Employee shall take any and all actions as reasonably
requested by the Company in order to immediately and efficiently effect the
termination contemplated hereby, including, but not limited to, returning to the
Company all Company property, in accordance with this Agreement, and executing
additional documents.

 

2.                  Certain Payments and Benefits to Employee. In consideration
of Employee’s execution of this Agreement, the Company agrees as follow:

 

a.                      The Company shall pay Employee the sum of Two Hundred
Sixty-two Thousand Five Hundred Dollars ($262,500) (the “Separation Payment”),
 payable in such installments as the Company pays its employees, commencing on
December 1, 2016 and concluding on January 31, 2018.

 

b.                     Employee acknowledges and agrees that as of the date
hereof, he has made all requests for reimbursement of business expenses to which
he may be entitled pursuant to the Company’s reimbursement policy, and provided
such substantiation as may be required thereunder, and shall hereafter not have
any right to request reimbursement of any additional amounts, except as
permitted in this Section 2. In addition, Company agrees to reimburse Employee
for all reasonable requests for reimbursements submitted by Employee.

 

 

 

 



c.                   The Company shall enable the Employee to purchase health
insurance through COBRA for a period of 36 months from the date of this
agreement.

 

d.                   The Company shall pay all accrued amounts owed to the
Employee which total $63,351.58 within 10 days of the closing of the initial
public offering of stock pursuant to the S-1 registration Statement filed with
the SEC on July 28, 2016.

 

3.                  Conditions Precedent to Company’s Performance under this
Agreement. Notwithstanding any other provision of this Agreement, the obligation
of the Company to provide the payments and benefits to the Employee pursuant to
Section 2 of this Agreement is subject to the satisfaction of all of the
following conditions precedent:

 

a.                      Employee shall execute and deliver to the Company a
letter of resignation in the form attached hereto as Exhibit A, pursuant to
which Employee shall voluntarily resign as Strategic Advisor to the Company, and
shall confirm that Employee has no disagreement with the Company on any matter
related to the Company’s operations, policies, or practices.

 

b.                     Employee shall return to the Company and cease using any
and all property of the Company, including but not limited to, security key
cards, corporate credit cards, home office equipment provided by the Company,
and other valuables that Employee has received as a result of and during his
employment with the Company. Employee shall also return all books and records of
the Company in his possession.

 

c.                      For the automobile currently in the Employee’s
possession which is leased under the Company’s name, Employee shall transfer the
lease into his own name and provide his own insurance within 30 days of the date
of this agreement. Or if the Employee so chooses, he may return the car to the
Company within 5 business days of the execution of this agreement.

 

 

4.                  Representations. Employee and the Company make the following
representations, each of which is an important consideration to the other
Party’s willingness to enter into this Agreement:

 

a.                      Both Employee and the Company represent and warrant to
the other that each understands and agrees that he or it has been advised to
consult with an attorney of his or its choice concerning the legal consequences
of this Agreement. Employee and the Company hereby acknowledge that prior to
signing this Agreement, he and it have had the opportunity to consult, and did
consult, with an attorney of his or its choosing regarding the effect of each
and every provision of this Agreement.

 

b.                     Employee and the Company knowingly and voluntarily
entered into this Agreement with complete understanding of all relevant facts,
and that neither was fraudulently induced or coerced to enter into this
Agreement.

 

 2 

 

 



c.                      Each of the Parties represents and warrants to the other
that the representing Party has the capacity and authority to enter into this
Agreement and be bound by its terms and that, when executed, this Agreement will
constitute a valid and binding agreement of such Party enforceable against such
Party in accordance with its terms.

 

5.                  Covenants and Other Duties.

 

a.                      All of the covenants of Employee set forth in Section 5
of the Employment Agreement are hereby incorporated by reference and Employee
hereby reaffirms and delivers all such covenants, as if the same were made as of
the date hereof, through January 31, 2018.

 

b.                     Employee and the Company shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the Employee and/or the Company may require in order to carry out the intent
and accomplish the purposes of this Agreement.

 

c.                      Within 15 business days of the execution of this
Agreement, the Company will secure from Gerber Financing Inc. (“Gerber”) the
release of the personal guaranty made by the Employee in connection with certain
indebtedness owed by the Company to Gerber.

 

6.                  Release of Claims.

 

a.                      Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current, former and prospective officers, directors,
executives, employees, agents, consultants, investors, attorneys, shareholders,
administrators, affiliates, subsidiaries, assigns, predecessors, successors,
insurers, subrogees, representatives, transferees, and any firm, trust,
partnership, corporation, investment vehicle, fund or other entity managed or
controlled by the Company or in which the Company has or had a controlling
interest (collectively, the “Releasees”). Employee, on his own behalf and on
behalf of his respective heirs, family members, executors, agents, assigns, any
firm, trust, corporation, partnership, investment vehicle, fund or other entity
managed or controlled by the Employee or in which the Employee has or had a
controlling interest, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, right, obligation, demand, or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may now have or may hereafter have or
claim to have against any of the Releasees arising from any omissions, acts,
facts, or damages that have occurred from the beginning of time through the
Effective Date of this Agreement, including, without limitation:

 

i.               any and all claims relating to or arising from Employee’s
employment relationship with the Company and the termination of that
relationship;

 

ii.               any and all claims relating to, or arising from, Employee’s
right to purchase, or actual purchase of shares of common stock of the Company,
including, without limitation, any claims for fraud, misrepresentation, breach
of fiduciary duty, breach of duty under applicable state corporate law, and
securities fraud under any state or federal law;

 

 3 

 

 



iii.               any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

iv.               any and all claims for violation of any federal, state, or
municipal statute; the federal or any state constitution; and/or arising out of
any other laws and regulations relating to employment or employment
discrimination, including, but not limited to, claims or other legal forms of
action arising from any employment of the Employee, any claims of harassment or
discrimination (for example, on the basis of gender, race, age, national origin,
handicap or disability or other protected category) under any federal, state or
local law, rule or regulation, including, but not limited to, the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq.,Title VII of the
Civil Rights Act of 1964, the Americans with Disabilities Act, or any claim
arising under the Employment Retirement Income Security (“ERISA”) (except for
claims for vested benefits under ERISA), Section 806 of the Sarbanes-Oxley Act
of 2002, breach of contract, express or implied, or from any other conduct, act,
omission or failure to act, whether negligent, intentional, with or without
malice, that the Employee ever had, now has, may have, may claim to have, or may
hereafter have or claim to have, against the Company, from the beginning of time
up to and including the Effective Date;

 

v.               any claim for any loss, cost, damage, or expense arising out of
any dispute over the nonwitholding or other tax treatment of any of the proceeds
received by Employee as a result of this Agreement, including, but not limited
to any claims for violations of Section 409A of the Internal Revenue Code of
1986 (the “Code”), as amended;

 

vi.               any and all claims for attorneys’ fees and costs, except as
provided for herein; and

 

vii.               any and all claims based upon discovered facts in addition to
or different from those that any of them now knows or believes to be true, or
the claims or other legal forms of action released herein, and the Employee
fully, finally, and forever settles and releases any and all claims set forth
above, known or unknown, suspected or unsuspected, contingent or non-contingent,
whether or not concealed or hidden, that now exist, or heretofore have existed
upon any theory of law or equity now existing or coming into existence in the
future, including, but not limited to, conduct that is negligent, reckless,
intentional, with or without malice, or a breach of any duty, law or rule,
without regard to the subsequent discovery or existence of such different or
additional facts.

 

Notwithstanding the foregoing, Employee does not release or waive (1) the
Separation Payment, compensation, COBRA benefits, and any and all rights,
benefits, and obligations owed by Company to Employee set forth in this
Agreement; (2) his right to receive benefits under the Company’s 401(k) or
pensions plans, if any, that either (i) have accrued or vested prior to the
Effective Date, or (ii) are intended, under the terms of such plans, to survive
Employee’s separation from the Company or (3) any claims arising in connection
with the proposed initial public offering of the Company’s common stock.
Further, Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, assigns, any firm, trust, corporation,
partnership, investment vehicle, fund or other entity managed or controlled by
the Employee or in which the Employee has or had a controlling interest, does
not waive any claims (i) as a shareholder of the Company or (ii) made in
connection with the condominium apartment in Key Biscayne, Florida.

 

 4 

 

 



b.                     The Employee acknowledges that the inclusion of “unknown
claims” in this Agreement was separately bargained for and was a key element of
the Agreement, and that the Employee assumes the risk of any mistake of fact or
law on his own behalf. If the Employee should subsequently discover that his
understanding of the facts or of the law was or is incorrect, the Employee shall
not be entitled to relief in connection therewith, including without limitation
of the generality of the foregoing, any alleged right or claim to set aside or
rescind this Agreement. This Agreement is intended to be, and is, final and
binding upon the Employee according to the terms hereof regardless of any claims
of mistake of fact or law.

 

c.                      The Employee agrees that the release set forth in this
Section 6 shall be and remain in effect in all respects as a complete general
release as to the matters released. This release does not extend to any
obligations incurred under this Agreement. This release does not release claims
that cannot be released as a matter of law. The Employee represents that he has
made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section 6.

 

7.                  Employee Acknowledgement of Waiver of Claims.

 

a.                      Employee acknowledges that he is waiving and releasing
any rights he may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. Employee
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Employee was already entitled.

 

b.                     Notwithstanding the foregoing, nothing in this Agreement
will prevent Employee from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, Employee understands and agrees that
he is waiving any relief available (including, for example, monetary damages or
reinstatement), under any of the claims and/or causes of action waived in
Sections 6(a) and (b), including but not limited to financial benefit or
monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.

 

8.                  Compliance with Securities Law. Both Parties agree and
covenant that they shall fully comply with all applicable federal and state
securities laws.

 

 5 

 

 



9.                  No Admission of Liability. Both Parties acknowledge and
agree that any payments or benefits provided to the other under the terms of
this Agreement do not constitute an admission by Employee or the Company that he
or it has violated any law or legal obligation with respect to any aspect of
Employee’s employment or separation therefrom. If Employee or the Company does
not accept this Agreement, this Agreement will not be admissible for any purpose
against Employee or the Company, and any payments or benefits contemplated in
this Agreement do not constitute (a) an admission of the truth or falsity of any
actual or potential claims or (b) an acknowledgment or admission by the Company
or Employee of any fault or liability whatsoever to the other or to any third
party.

 

10.              No Action. Employee affirms as of the Effective Date, by
executing this Agreement, that he has not filed any actions or charges against
the Company or the Releasees in or with any federal, state or local court or
agency. The Employee further agrees that, upon payment of the consideration
provided in this Agreement, he will not personally recover or attempt to recover
monies from the Company or the Releasees regarding his employment or termination
of his employment with the Company.

 

 

 

11.              Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given when delivered by an internationally
recognized overnight courier to the respective Party at the following addresses
(or at such other address for a Party as shall be specified by like notice,
provided that a notice of change of address(es) shall be effective only from the
date of its receipt by the other Party):

  

(i)        if to Employee, then to: 

 

Ronald Durando 

43 Alexander Avenue 

Nutley, New Jersey 07110 

Tel No.: 973-489-1923

 

with a copy, which shall not constitute notice, to: 

 

[●] 

[●] 

[●]Attention: [●] 

Tel No.: [●]

 

(ii)        if to the Company, then to:

  

Microphase Corporation 

100 Trap Falls Road Extension, Suite 400 

Shelton, Connecticut 06484 

Attention: Michael Ghadaksaz 

Tel No.: (203) 866-8000

 

with a copy, which shall not constitute notice, to: 

 

Lucosky Brookman LLP 

101 Wood Avenue South, 5th Fl. 

Woodbridge, NJ 08830 

Attention: Joseph M. Lucosky, Esq. 

Tel No.: (732) 395-4400

 

 6 

 

 



12.              Internal Revenue Code Section 409A. It is the intent of the
Parties that any compensation and benefits payable or provided to Employee under
this Agreement be paid or provided in compliance with Section 409A of the Code
and all regulations, guidance, and other interpretative authority issued
thereunder (collectively, “Section 409A”) or in accordance with any applicable
exemption from Section 409A. The Parties acknowledge and agree that all
compensation and benefits payable or provided to Employee under Agreement are
paid and provided in compliance with Section 409A, and therefore, the Company
shall not report any of such compensation or benefits in Box 12 of Employee’s
Form W-2 using code “Z.” Notwithstanding anything to the contrary in this
Agreement, if Employee is a “specified employee” within the meaning of Section
409A at the time of Employee’s separation from service (other than due to
death), then the payments of “nonqualified deferred compensation” subject to
Section 409A, if any, that are payable within the first six months following
Employee’s separation from service, will be paid on the first date of the
seventh (7th) month following the date of Employee’s separation from service.
Notwithstanding anything herein to the contrary, in the event of Employee’s
death following Employee’s separation from service, but before the six month
anniversary of the separation from service, then any payments delayed in
accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Employee’s death and all other
deferred compensation payments will be payable in accordance with the payment
schedule applicable to each payment or benefit. For purposes of Section 409A,
Employee’s right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “within sixty (60) days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company.

 

13.              Governing Law. The laws of the State of New Jersey will govern
the interpretation, validity and effect of this Agreement without regard to
principles of conflicts of law, the place of execution or the place for
performance thereof. The Parties hereto hereby irrevocably and unconditionally
each submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the state and/or
federal courts located in New Jersey; consents that any such action or
proceeding shall be brought in such courts, and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same; and agrees that nothing herein shall
affect the right to effect service of process in any other manner permitted by
law.

 

 7 

 

 



14.              Entirety of Agreement. This Agreement contains the entire
understanding by and between the Parties and supersedes any and all prior
agreements, understandings and rights between Employee and the Company,
including the Employment Agreement, whether such agreements, understandings, or
rights were oral or written, and all of which prior agreements, understandings,
and rights are hereby definitively terminated and of no further force or effect,
except for those agreements executed in connection with this Agreement and set
forth in Section 2 of this Agreement. The Parties acknowledge and represent that
they have not relied on any statements, agreements, representations, promises,
warranties, or other assurances, oral or written, other than those contained
herein. Each Party agrees that this Agreement is intended to cover any and all
matters and claims (including possible and contingent claims) arising out of or
related to any and all prior agreements or understandings and this Agreement
shall not be limited in scope to cover any and all prior matters, whether any
such matters are known, unknown or hereafter discovered or ascertained. Employee
covenants and agrees that he will not, at any time hereafter, either directly or
indirectly, initiate, assign, maintain or prosecute, or in any way knowingly aid
or assist in the initiation, maintenance or prosecution of any claim, demand or
cause of action at law or otherwise against the Releasees or any of them, as
applicable, for damages, loss or injury of any kind arising from, related to, or
in any way connected to any activity with respect to which a release has been
given pursuant to this Agreement, except to enforce this Agreement.

 

15.              Modification. This Agreement shall not and cannot be modified
by any Party by any oral promise or representation made before or after the
execution of this Agreement, and may only be modified by a writing signed by all
Parties. This Agreement shall be binding upon and inure to the benefit of the
Releasees.

 

16.              Construction. The headings of paragraphs are used for
convenience only and shall not affect the meaning or construction of the
contents of this Agreement. Should any portion (e.g., word, clause, phrase,
sentence, paragraph or section) of this Agreement be declared void or
unenforceable, such portion shall be considered independent and severable from
the remainder, the validity of which shall remain unaffected. This Agreement
shall survive indefinitely. The terms and conditions of this Agreement have
been, or will deemed to be, jointly negotiated by the Parties, and in the event
of any ambiguity or controversy it shall not be construed against either Party
as the draftsperson. For purposes of this Agreement, “Company” shall include any
of the Company’s parents, subsidiaries, affiliates, or any other entity in which
it holds a 50% or greater equity interest.

 

17.              Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed one and the same instrument. This Agreement may be
executed in counterparts and may be delivered via fax or scan which shall have
the same full force and effect as an original.

 

18.              Advice of Counsel. Each Party has had ample opportunity to
consult with counsel and has independently determined to proceed with this
Agreement with or without such counsel. Employee has not relied upon Company
counsel with respect to any advice of any nature or kind regarding this
Agreement, and Employee acknowledges and agrees that Company counsel does not
represent Employee individually or as an officer or director of the Company.
Employee further acknowledges that he is competent to execute this Agreement;
that the consideration received for executing this Agreement is greater than
that ordinarily provided by the Company under any severance plan, policy or
practice; and that he fully understands the meaning and intent of this
Agreement.

 

 8 

 

 



19.              Successors and Assigns. This Agreement will be assigned to the
Company’s successors and assigns, including, without limitation, successors and
assigns through merger, name change, consolidation, liquidation, or sale of a
majority of the Company’s stock or assets, and shall be binding upon such
successors and/or assigns.

 

20.              Testimony. Notwithstanding anything to the contrary in this
Agreement, including, but not limited to, Sections 5 and 8, this Agreement shall
not be interpreted to preclude the Parties from making truthful statements to
any court or government agency pursuant to an official request by such
government agency, court order, or legally enforceable subpoena.

 

 9 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

 

 

MICROPHASE CORPORATION

 





By:   /s/ Michael Ghadaksaz  



Name: Michael Ghadaksaz     Title: Chief Executive Officer    

 

/s/ Ronald Durando   RONALD DURANDO  

 

STATE OF   )     )  SS. COUNTY OF   )



 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that RONALD DURANDO, who is personally known to me
to be the same person whose name is subscribed to the foregoing instrument,
appeared before me this day in person and acknowledged that he/she signed and
delivered the said instrument as his/her own free and voluntary act and as the
free and voluntary act of said corporation, for the uses and purposes therein
set forth.

  

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 

 



      Notary Public           My Commission Expires:          

 

  

 

THIS IS A LEGAL AGREEMENT, RELEASE AND COVENANT

 

NOT TO SUE. READ CAREFULLY BEFORE SIGNING.

 

 

 

 

 

[Signature page to Employee Separation Agreement]

 

 

 

 



 

EXHIBIT A

 

 

 

FORM OF RESIGNATION LETTER

 

 

 

(see attached)

 

 

 

 

 

 

 

 



 

 